PRYOR, J.
(concurring). It was the privilege, but not the duty,, of the claimant to examine the surety as to his sufficiency. He had a right to rely on the surety’s sworn statement of his pecuniary resources; indeed, such statement was enough to quiet apprehension and remove suspicion. A party “has an absolute right to rely on the express statement of an existing fact, the truth of which is known to the opposite party and unknown to him; and he is under no obligation to investigate and verify statements to the truth of which the other party has deliberately pledged his faith.” Mead v. Bunn, 32 N. Y. 275, 280. A fortiori, when the statement relied on is attested by oath and prescribed by law for the satisfaction of the party reposing upon it. The proceedings supposed to be inconsistent are not mutually exclusive within the principle of the doctrine of election' of remedies. “A plaintiff is entitled to all the *718remedies provided by law for the collection of his debt.” Bank v. Bonney, 101 N. Y. 173, 175, 4 N. E. 332. I concur with the opinion of Judge BISCHOFF.